Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 1 of 13 PageID #: 1




 Colin Mulholland, Esq.
 30-97 Steinway, Ste. 301-A
 Astoria, New York 11103
 Telephone: (347) 687-2019
 Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 OSCAR JOEL PORTILLO,
                                                            COMPLAINT
                                    Plaintiff,
                                                            JURY TRIAL DEMANDED
                  -against-                                 Case No: 20-cv-3915
 INES BAKERY INC, MANUEL PEREZ and
 INES PEREZ.

                                    Defendants.
 -------------------------------------------------------X

        OSCAR JOEL PORTILLO (“Plaintiff”) by and through his attorney, Colin Mulholland,

Esq., as against INES BAKERY INC, INES PEREZ and MANUEL PEREZ (collectively,

“Defendants”), alleges as follows:

                                           NATURE OF THE ACTION

        1.       Plaintiff is a former employee of Ines Bakery at 948 4th Avenue Brooklyn, NY

11232 that was owned and operated by Defendants MANUEL PEREZ, INES PEREZ and INES

BAKERY INC.

        2.        Defendants own, operate, and/or controlled Ines Bakery at 948 4th Avenue

Brooklyn, NY 11232.

        3.       Plaintiff was employed by Defendants as a baker, counterman and general

laborer.



                                                        1
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 2 of 13 PageID #: 2




        4.       At all times relevant to this Complaint, Plaintiff worked for Defendants in excess

of 40 hours per week, without appropriate minimum wage and overtime compensation for the

hours he worked each week.

        5.       Further, Defendants failed to pay Plaintiff the required “spread of hours” pay for

any day in which he had to work over 10 hours per day.

        6.       Plaintiff now brings this action for unpaid minimum and overtime wages pursuant

to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of

the N.Y. Lab. Law §§ 190 et seq. and 650 et seq. (“NYLL”), and the “spread of hours” and

overtime wage orders of the New York Commission of Labor codified at N.Y. COMP. CODES R.

& REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours Wage Order”), including applicable

liquidated damages, interest, attorneys’ fees, and costs.

                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b) (FLSA),

28 U.S.C. § 1337 (interstate commerce) and 28 U.S.C. § 1331 (federal question). Supplemental

jurisdiction over Plaintiff’s state law claims is conferred by 28 U.S.C. § 1367(a).

        8.       Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because all or a

substantial part of the events or omissions giving rise to the claims occurred in this district,

Defendants operate their business in this district, and Plaintiff was employed by Defendants in

this district.

                                          THE PARTIES

        9.       Plaintiff OSCAR JOEL PORTILLO (“Plaintiff PORTILLO”) is an adult

individual residing in Kings County, New York. Plaintiff PORTILLO was employed by

Defendants at Ines Bakery from approximately June 2010 through November 2019.



                                                  2
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 3 of 13 PageID #: 3




        10.     INES BAKERY INC is a domestic corporation organized and existing under the

laws of the state of New York. It maintains its principal place of business at 948 4th Avenue

Brooklyn, NY 11232.

        11.     Defendant MANUEL PEREZ is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant MANUEL PEREZ is

sued individually in his capacity as an owner, officer and/or agent of Defendant Corporations.

        12.     Upon information and belief, Defendant MANUEL PEREZ possesses or

possessed operational control over Defendant Corporations, possesses or possessed an ownership

interest in Defendant Corporations, and controls or controlled significant functions of Defendant

Corporations.

        13.     Defendant MANUEL PEREZ determined the wages and compensation of the

employees of Defendants, including Plaintiff.

        14.     Defendant MANUEL PEREZ established the schedule of the Plaintiff.

        15.     Defendant MANUEL PEREZ directed work tasks and assignment for employees,

including Plaintiff.

        16.     Defendant MANUEL PEREZ issued pay to Plaintiff.

        17.     Defendant MANUEL PEREZ disciplined Plaintiff.

        18.     Defendant MANUEL PEREZ had the authority to hire and fire employees and in

fact hired and fired Plaintiff.

        19.     Defendant INES PEREZ is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant INES PEREZ is sued

individually in her capacity as an owner, officer and/or agent of Defendant Corporations.




                                                3
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 4 of 13 PageID #: 4




        20.     Upon information and belief, Defendant INES PEREZ possesses or possessed

operational control over Defendant Corporations, possesses or possessed an ownership interest in

Defendant Corporations, and controls or controlled significant functions of Defendant

Corporations.

        21.     Defendant INES PEREZ determined the wages and compensation of the

employees of Defendants, including Plaintiff.

        22.     Defendant INES PEREZ established the schedule of the Plaintiff.

        23.     Defendant INES PEREZ issued pay to Plaintiff.

        24.     Defendant INES PEREZ directed work tasks and assignment for employees,

including Plaintiff.

        25.     Defendant INES PEREZ disciplined Plaintiff.

        26.     Defendant INES PEREZ had the authority to hire and fire employees and in fact

hired and fired Plaintiff.

                                  FACTUAL ALLEGATIONS

        27.     Defendant MANUEL PEREZ possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

        28.     Defendant INES PEREZ possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

        29.     Defendants are associated and joint employers, act in the interest of each other.




                                                 4
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 5 of 13 PageID #: 5




        30.     Each Defendant possessed substantial control over Plaintiff’s working conditions

and held power of over the supervision and implementation of the pay policies and practices with

respect to the employment and compensation of Plaintiff.

        31.     Defendants jointly employed Plaintiff and were employers within the meaning of

29 U.S.C. § 201 et seq. and the NYLL.

        32.     In the alternative, Defendants constitute a single employer of Plaintiff.

        33.     At all relevant times, Defendants were Plaintiff’s employers within the meaning

of the FLSA and New York Labor Law.

        34.     Upon information and belief, in each year from 2010 to 2019, Defendants, both

separately and jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of

excise taxes at the retail level that are separately stated).

        35.     In addition, Defendants and/or their enterprise were directly engaged in interstate

commerce. For example, numerous food and cleaning items were used and sold daily at Ines

Bakery, such as vegetables, flour, eggs, milk, meats, and beverages, cleaning supplies, were

produced outside the State of New York.

                                 Plaintiff OSCAR JOEL PORTILLO

        36.     Plaintiff PORTILLO was employed by Defendants from approximately June 2010

through November 2019.

        37.     Throughout his employment with defendants, Plaintiff PORTILLO was employed

at the Ines Bakery as a baker, counterman, dishwasher and general laborer.

        38.     Plaintiff PORTILLO regularly handled goods in interstate commerce, such as

food, flour, eggs, milk, cleaning solvents and other supplies produced outside the state of New

York.



                                                    5
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 6 of 13 PageID #: 6




       39.       Plaintiff PORTILLO’s work duties required neither discretion nor independent

judgment.

       40.       Plaintiff PORTILLO regularly worked in excess of 40 hours per week.

       41.       From approximately June 2010 under December 2012, Plaintiff PORTILLO

worked 10-hour shifts (7:00 A.M. to 5:00 P.M.) six days per week.

       42.       From approximately January 2013 under December 2018, Plaintiff PORTILLO

worked 12-hour shifts (5:00 A.M. to 5:00 P.M.) six days per week.

       43.       During a six-month period in 2014, Plaintiff PORTILLO worked nine-hour shifts

(4:00 A.M. to 1:00 P.M.) four days per week and 12-hour shifts (5:00 A.M. to 5:00 P.M) two

days per week.

       44.       From January 2019 until the end of his employ, Plaintiff PORTILLO worked

eight or nine hour shifts (8:00 A.M. to 4:00 P.M. or 5:00 P.M.) five days per week.

       45.       Defendants paid Plaintiff a weekly salary at the following rates:

             a. June 2010 to December 2011: $500

             b. January 2012 to December 2013: $550

             c. January 2014 to December 2014: $600

             d. January 2015 to December 2016: $650

             e. January 2017 to December 2017: $700

             f. January 2018 to December 2018: $750

             g. January 2019 to November 2019: $600

       46.       No notification was given to Plaintiff PORTILLO regarding overtime and wages

under the FLSA and NYLL.

       47.       Defendants never provided Plaintiff PORTILLO with each payment of wages a



                                                  6
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 7 of 13 PageID #: 7




statement of wages, as required by NYLL 195(3).

          48.    Defendants never provided Plaintiff PORTILLO, any notice in English and in

Spanish (Plaintiff PORTILLO’s primary language), of his rate of pay, employer’s regular pay

day, and such other information as required by NYLL §195(1).

                                   FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

          49.    Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          50.    Defendants, in violation of the FLSA, failed to pay Plaintiff overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

          51.    Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of 29 U.S.C. § 255(a).

          52.    Plaintiff was damaged in an amount to be determined at trial.

                                  SECOND CAUSE OF ACTION
                VIOLATION OF THE FLSA MINIMUM WAGE PROVISIONS
          53.    Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          54.    At all times relevant to this action, Defendants were Plaintiff PORTILLO’S

employers within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants

had the power to hire and fire Plaintiff PORTILLO, controlled the terms and conditions of his

employment and had the power to determine the rate and method of any compensation in exchange

for his employment.



                                                   7
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 8 of 13 PageID #: 8




          55.   At all times relevant to this action, Defendants were engaged in commerce or in

an industry or activity affecting commerce.

          56.   Defendants constitute an enterprise within the meaning of the Fair Labor

Standards Act, 29 U.S.C. § 203 (r-s).

          57.   Defendants failed to pay Plaintiff at the applicable minimum hourly rate, in

violation of 29 U.S.C. § 206(a).

          58.   Defendants’ failure to pay Plaintiff PORTILLO at the applicable minimum hourly

rate was willful within the meaning of 29 U.S.C. § 255(a).

          59.   Plaintiff PORTILLO was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

VIOLATION OF THE OVERTIME PROVISIONS OF THE NEW YORK LABOR LAW

          60.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          61.   Defendants, in violation of the NYLL § 190 et seq. and associated rules and

regulations, failed to pay Plaintiff overtime compensation at rates of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a workweek.

          62.   Defendants’ failure to pay Plaintiff overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

          63.   Plaintiff was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                    NEW YORK STATE LAW MINIMUM WAGE CLAIM

          64.   Plaintiff PORTILLO repeats and realleges all paragraphs above as though fully

set forth herein.



                                                  8
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 9 of 13 PageID #: 9




          65.   At all times relevant to this action, Defendants were Plaintiff PORTILLO’s

employers within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to

hire and fire Plaintiff, controlled terms and conditions of employment, and determined the rates

and methods of any compensation in exchange for employment.

          66.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the

New York State Department of Labor, paid Plaintiff PORTILLO less than the minimum wage.

          67.   Defendants’ failure to pay Plaintiff PORTILLO the minimum wage was willful

and not in good faith within the meaning of N.Y. Lab. Law § 663.

          68.   Plaintiff PORTILLO was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER OF THE NEW YORK

                                 COMMISSIONER OF LABOR

          69.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          70.   Defendants failed to pay Plaintiff one additional hour’s pay at the basic minimum

wage rate or prevailing regular rate of pay before allowances for each day Plaintiff’s spread of

hours exceeded ten hours in violation of New York Lab. Law §§ 190 et seq. and 650 et seq. and

the wage order of the New York Commissioner of Labor codified at N.Y. COMP. CODES R. &

REGS. Tit. 12, § 146-1.6.

          71.   Defendants’ failure to pay Plaintiff an additional hour’s pay for each day Plaintiff’s

spread of hours exceeded ten hours was willful and not in good faith within the meaning of New

York Lab. Law § 663.

          72.   Plaintiff was damaged in an amount to be determined at trial.



                                                  9
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 10 of 13 PageID #: 10




                                  SIXTH CAUSE OF ACTION
                   VIOLATION OF THE NOTICE AND RECORDKEEPING
                    REQUIREMENTS OF THE NEW YORK LABOR LAW
          73.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          74.   Defendants failed to provide Plaintiff with a written notice, in English and in

Spanish (Plaintiff’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any "doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

          75.   Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                SEVENTH CAUSE OF ACTION

                   VIOLATION OF THE WAGE STATEMENT PROVISIONS
                              OF THE NEW YORK LABOR LAW
          76.   Plaintiff repeats and realleges all paragraphs above as though set forth fully

herein.

          77.   With each payment of wages, Defendants failed to provide Plaintiff with a

statement listing each the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;


                                                 10
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 11 of 13 PageID #: 11




gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular

hours worked; and the number of overtime hours worked, as required by NYLL 195(3).

        78.        Defendants are liable to Plaintiff in the amount of $5,000, together with costs and

attorneys’ fees.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against
Defendants:

        (a)        Declaring that Defendants violated the minimum wage and overtime wage

provisions of, and associated rules and regulations under, the FLSA as to Plaintiff;

        (b)        Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff’s compensation, hours,

wages, and any deductions or credits taken against wages;

        (c)        Declaring that Defendants’ violation of the provisions of the FLSA were willful

as to Plaintiff;

        (d)        Awarding Plaintiff damages for the amount of unpaid minimum wages and

overtime wages, and damages for any improper deductions or credits taken against wages under

the FLSA as applicable;

        (e)        Awarding Plaintiff liquidated damages in an amount equal to 100% of his

damages for the amount of unpaid minimum wages and overtime wages and damages for any

improper deductions or credits taken against wages under the FLSA as applicable pursuant to 29

U.S.C. § 216(b);

        (f)        Declaring that Defendants violated the minimum wage and overtime wage

provisions of, and rules and orders promulgated under, the NYLL as to Plaintiff;


                                                    11
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 12 of 13 PageID #: 12




       (g)       Declaring that Defendants violated the Spread of Hours Wage Order of the New

York Commission of Labor as to Plaintiff;

       (h)       Declaring that Defendants violated the recordkeeping requirements of the NYLL

with respect to Plaintiff’s compensation, hours, wages; and any deductions or credits taken

against wages;

       (i)       Declaring that Defendants’ violations of the New York Labor Law and Spread of

Hours Wage Order were willful as to Plaintiff;

       (j)       Awarding Plaintiff damages for the amount of unpaid minimum wages and

overtime wages, damages for any improper deductions or credits taken against wages, as well as

awarding spread of hours pay under the NYLL as applicable;

       (k)       Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (l)       Awarding Plaintiff liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of spread of hours pay, and overtime compensation shown to be

owed pursuant to NYLL § 663 and Article 6 as applicable;

       (m)       Awarding Plaintiff pre-judgment and post-judgment interest as applicable;

       (n)       Awarding Plaintiff the expenses incurred in this action, including costs and

attorneys’ fees;

       (o)       Enjoining Defendants’ from future violations of the NYLL as the Court deems

necessary and appropriate.

       (p)       Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no




                                                 12
Case 1:20-cv-03915-LDH-JO Document 1 Filed 08/24/20 Page 13 of 13 PageID #: 13




appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

                 Plaintiff demands a trial by jury on all issues triable by a jury.

Dated: Astoria, New York
       August 24th, 2020

                                             By:      /s/ Colin Mulholland
                                                      Colin Mulholland, Esq.
                                                      30-97 Steinway, Ste. 301-A
                                                      Astoria, New York 11103
                                                      Telephone: (347) 687-2019
                                                      Attorney for Plaintiff




                                                13
